In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-21-00277-CV


  IN THE MATTER OF THE MARRIAGE OF ANNA DINA REYNA AND TIMOTHY
  MICHAEL TEAGUE AND IN THE INTEREST OF O.M.T. AND T.Z.T., CHILDREN

                          On Appeal from the 46th District Court
                                  Wilbarger County, Texas
                Trial Court No. 29,268, Honorable Dan Mike Bird, Presiding

                                   December 28, 2021
                            MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Appellant, Timothy Michael Teague, proceeding pro se, filed a notice of appeal

from the trial court’s Final Decree of Divorce without paying the requisite filing fee. By

letter of November 15, 2021, the Clerk of this Court notified Teague that the filing fee was

overdue and that unless he was excused from paying court costs under Rule of Appellate

Procedure 20.1, failure to pay the filing fee by November 29 would result in dismissal of

the appeal. To date, Teague has not paid the filing fee or sought leave to proceed without

payment of court costs.
       Because Teague has failed to comply with a requirement of the appellate rules

and a notice from the Clerk requiring action within a specified time, we dismiss the appeal.

See TEX. R. APP. P. 25.1(b), 42.3(c).

                                                        Per Curiam




                                             2